--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.33

 
SHARE EXCHANGE AGREEMENT
 
This SHARE EXCHANGE AGREEMENT (the “Agreement”), dated as of September 10, 2014,
is entered into by and among SCO Capital Partners LLC, a Delaware limited
liability company (“SCO Capital”), Beach Capital LLC, a New York limited
liability company (“Beach”, and together with SCO Capital, each a “Series B
Stockholder” and collectively, the “Series B Stockholders”), and Access
Pharmaceuticals, Inc., a Delaware corporation (the “Company”).
 
WHEREAS, the Series B Stockholders currently own all of the issued and
outstanding shares of the Company’s Series B Cumulative Convertible Preferred
Stock, par value $0.01 per share, consisting of an aggregate of 1,000 shares
(the “Series B Preferred Stock”), the terms of which are set forth in that
certain Certificate of Designations, Rights and Preferences of the Series B
Preferred Stock (the “Series B Certificate of Designation”);
 
WHEREAS, the Series B Preferred Stock contains certain preferential rights upon
liquidation of the Company, including a liquidation preference currently equal
to two times Stated Value (as such term is defined in the Series B Certificate
of Designation);
 
WHEREAS, the terms of the Company’s Series A Cumulative Convertible Preferred
Stock (the “Series A Preferred Stock”) provide for a “Special Mandatory
Conversion” (as such term is defined in the Certificate of Designations, Rights
and Preferences of the Series A Preferred Stock, as amended (the “Series A
Certificate of Designation”)) under specified circumstances set forth therein (a
“Special Mandatory Conversion”);
 
WHEREAS, the Company filed a Registration Statement on Form S-1 with the
Securities and Exchange Commission (“SEC”) on July 2, 2014 to register the sale
of Company’s common stock, par value $0.01 per value (“Common Stock”) in
connection with a potential public offering (the “Public Offering”);
 
WHEREAS, the Company believes that the simplification of the capital structure
of the Company and removal of the liquidation preferences of the Series A
Preferred Stock and Series B Preferred Stock, pursuant to the Special Mandatory
Conversion of the Series A Preferred Stock and the repurchase and cancellation
of the existing Series B Preferred Stock, would materially augment the Company’s
ability to raise additional capital pursuant to the Public Offering and
thereafter, in the best interests of the Company’s stockholders;
 
WHEREAS, provided that the Special Mandatory Conversion is consummated, the
Company and the Series B Stockholders desire to cause all of the issued and
outstanding Series B Preferred Stock to be exchanged for shares of Common Stock
on the terms and subject to the conditions provided herein.
 
NOW, THEREFORE, for and in consideration of the premises and the mutual
agreements, provisions and covenants herein contained the parties hereto,
intending to be legally bound, hereby agree as follows:
 
1.           Exchange of Series B Preferred Stock for Common Stock.  Subject to
the terms of this Agreement including the satisfaction of the conditions to
Closing set forth below, the Company hereby agrees to issue and sell to each
Series B Stockholder, and each Series B
 
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
Stockholder hereby agrees to purchase, severally and not jointly, the number of
shares of Common Stock calculated in accordance with Section 2 below (the
“Exchange Shares”) in exchange for all of such Stockholder’s Series B Preferred
Stock, as set forth opposite such Series B Stockholder’s name on Exhibit A
together with any dividend rights of such Series B Preferred Stock (the
“Exchange”).  The parties acknowledge and agree that neither the Company nor any
Series B Stockholder shall be obligated to complete the Exchange unless the
Special Mandatory Conversion is consummated prior thereto.
 
2.           Calculation of Amount of Exchange Shares.  The amount of Exchange
Shares to be issued to each Series B Stockholder pursuant to the Exchange shall
be the result of dividing (i) the Liquidation Preference (as defined in the
Series B Certificate of Designation) of such Series B Stockholder’s Series B
Preferred Stock as of the date of Closing, by (ii) the Conversion Value (as
defined in the Series A Certificate of Designation) of the Series A Preferred
Stock in effect at the time of the Special Mandatory Conversion.  For avoidance
of doubt, such amounts shall ratably reflect and take into account the
implementation of any reverse stock split or other similar adjustment
implemented by the Company prior to or in conjunction with the Exchange.
 
3.           Closing; Exchange of Certificates.
 
a. The Exchange shall be deemed to have occurred (the “Closing”) immediately
following the consummation of the Special Mandatory Conversion; provided that if
the Special Mandatory Conversion takes place on or before October 26, 2014 then
the Closing shall take place on October 27, 2014.
 
b. At the Closing (but no later than three (3) business days thereafter), (i)
the Company will deliver to each Series B Stockholder a certificate representing
the applicable number of Exchange Shares and (ii) each Series B Stockholder
shall deliver to the Company the certificates representing all of such Series B
Stockholder’s Series B Preferred Stock, duly endorsed to the Company.
 
c. Notwithstanding the foregoing or any other provision of this Agreement, this
Agreement may (but shall not be required to) be terminated at the sole
discretion of the Series B Stockholders, and shall thereupon be of no further
force or effect, if the Closing has not occurred on or prior to February 15,
2015.
 
4.           Representations and Warranties of the Company.  The Company
represents and warrants to each of the Series B Stockholders, on the date hereof
and at Closing, as follows:
 
a.           Organization and Corporate Power.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware.  The Company has all requisite legal and corporate power to
execute and deliver this Agreement and to carry out and perform its obligations
under the terms of this Agreement.
 
b.           Due Authorization.  The execution, delivery and performance by the
Company of this Agreement and the consummation by the Company of the
transactions contemplated herein have been duly authorized by all necessary
corporate and stockholder action.  This Agreement has been duly and validly
executed and delivered by the Company, and constitutes a valid and binding
agreement of the Company, enforceable against the Company in accordance with its
terms.
 
 
 
2

--------------------------------------------------------------------------------

 
 
c. No Conflicts.  The execution, delivery and performance of this Agreement will
not result in any violation of, be in conflict with, or constitute a default
under any terms or provision of (i) the Company’s organizational documents, in
each case as amended, (ii) any agreement, order or other instrument to which the
Company is a party or by which it or any of its property is bound or affected
and which may have a material adverse effect on the condition, financial or
otherwise, or operations the Company or (iii) any order, writ, injunction or
decree of any court or any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, and to the knowledge of the Company, there exists no condition, event
or act which constitutes, or which after notice, lapse of time or both could
constitute, such a default.


d. Consent.  No consent or approval of, or filing with, any governmental
authority or other person not a party hereto is required for the execution,
delivery and performance by the Company of this Agreement or the consummation of
the Exchange.


e. Due Issuance.  Upon delivery of the Exchange Shares as contemplated by
Section 3 hereof, the Exchange Shares will be validly issued, fully paid and
nonassessable, and each of the Series B Stockholders will acquire good and
marketable title to its respective Exchange Shares, and will be the legal and
beneficial owner of the Exchange Shares, free and clear of any lien, claim,
pledge, security interest, restriction, encumbrance or other adverse claim.


f. Brokers Fees.  The Company has taken no action that would give rise to any
claim by any person for commissions, finder’s fees or similar payments relating
to this Agreement or the Exchange.


g. Absence of Litigation.  No proceedings relating to the Exchange or the
Exchange Shares are pending or, to the knowledge of the Company, threatened
before any court, arbitrator or administrative or governmental body that would
adversely affect the Company’s right to issue the Exchange Shares to the Series
B Stockholders.
 
5.           Representations and Warranties of the Series B Stockholders.  Each
of the Series B Stockholders, severally and not jointly, represents and warrants
to the Company, on the date hereof and at Closing, as follows:
 
a.           Organization and Power.  Each Series B Stockholder is a limited
liability company duly organized, validly existing and in good standing under
the laws of its state of organization.  Such Series B Stockholder has all
requisite legal and corporate power to execute and deliver this Agreement and to
carry out and perform its obligations under the terms of this Agreement.
 
b.           Due Authorization.  This Agreement has been duly and validly
executed and delivered by each Series B Stockholder, and constitutes a valid and
binding agreement of each Series B Stockholder, enforceable against such Series
B Stockholder in accordance with its terms.  The execution of this Agreement and
the performance by each of the Series B
 
 
 
3

--------------------------------------------------------------------------------

 
 
Stockholders of its obligations hereunder does not conflict with or violate any
agreement to which any Series B Stockholder is a party or is bound or any law
applicable to such Series B Stockholder.
 
c.           Investment Representations.  Each Series B Stockholder has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of an investment in the Exchange Shares, has
independently evaluated the merits of the Exchange and has made an informed,
independent investment decision with respect thereto.  The Series B Stockholders
have been given the opportunity to examine all documents provided by, conduct
due diligence and ask questions of, and to receive answers from the Company and
its representatives concerning the terms and conditions of an investment in the
Exchange Shares.  Each Series B Stockholder is acquiring the Exchange Shares for
its own account, for investment purposes only and not with a view to the
distribution (as such term is used in Section 2(11) of the Securities Act of
1933 (the “Act”)) thereof in violation of the Act.  Each Series B Stockholder
understands that the Exchange Shares have not been registered under the Act and
cannot be sold unless subsequently registered under the Act or an exemption from
such registration is available.  Each Series B Stockholder is an “accredited
investor” within the meaning of Rule 501 of Regulation D of the SEC.


6.           Binding Effect; Assignment.  This Agreement is not assignable by
any party, unless the prior written consent of the other parties hereto is
obtained.  This Agreement and all of the provisions hereof shall be binding upon
and shall inure to the benefit of the Company and its successors and permitted
assigns with respect to the obligations of the Series B Stockholders under this
Agreement, and to the benefit of each of the Series B Stockholders and their
respective successors and permitted assigns with respect to the obligations of
the Company under this Agreement.
 
7.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but together shall
constitute one and the same instrument.  Any copy of this Agreement containing a
facsimile signature page shall be deemed an original for all purposes.
 
8.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware applicable to agreements
made and to be performed within that State, without regard to the conflicts of
laws principles thereof.
 
9.           Further Assurances.  The Company and each of the Series B
Stockholders agree to execute and deliver, or otherwise provide, such other
documents or agreements as may be necessary or desirable for the implementation
of this Agreement and the consummation of the transactions contemplated hereby.


10.           Survival.  The representations of the parties shall survive the
Closing hereunder.




[Signature page follows.]

 
4

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth above.




COMPANY:


Access Pharmaceuticals, Inc.




By: /s/ Jeffrey B. Davis
Name:           Jeffrey B. Davis
Title:             CEO






SERIES B STOCKHOLDERS:


SCO Capital Partners LLC




By: /s/ Steven H. Rouhandeh
Name:           Steven H. Rouhandeh
Title:             Chairman




Beach Capital LLC




By: /s/ Steven H. Rouhandeh
Name:           Steven H. Rouhandeh
Title:             Chairman

 
5

--------------------------------------------------------------------------------

 

EXHIBIT A




Name of Stockholder
Number of Series B Preferred Shares
SCO Capital Partners LLC
 
861.3899
Beach Capital LLC
 
138.6101
TOTAL:
1,000 Shares



 


 
 
 
 
 
 
 
6



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------